          IN THE DISTRICT COURT OF THE UNITED STATES
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION


 UNITED STATES OF AMERICA,

             Plaintiff,

       vs.                               DOCKET NO. 1:20-CR-119
 TAM MINH TRAN,

             Defendant.




    ORDER DIRECTING ISSUANCE OF SUBPOENA DUCES TECUM

      This matter is before the Court on Defendant’s “Motion for Issuance of

Subpoena Duces Tecum Pursuant to Federal Rule of Criminal Procedures

17(c) & (d)” and “Amended Unopposed Motion for Issuance of Subpoena Duces

Tecum Pursuant to Federal Rule of Criminal Procedures 17(c) & (d)” (Docs. 23

& 24) (the “Motions”).

      In the Motions, Defendant requests that the Court authorize the

issuance and service of a subpoena duces tecum to compel the production of

certain records returnable to counsel for Defendant in preparation for

sentencing. The Motions have not been filed under seal or ex parte and the

Government does not oppose the Motions.

      An application under Rule 17(c) for the issuance of a subpoena duces

tecum must clear the hurdles of relevancy, admissibility, and specificity.

                                     1
United States v. Nixon, 418 U.S. 683, 700 (1974). For the reasons stated in the

Motions, the undersigned finds that Defendant has satisfied these

requirements.

      It also appears from the Motions that Defendant is unable to pay the

costs of service of the requested subpoena and therefore that, pursuant to Rule

17(b) and (d), to the extent process costs and witness fees are generated, such

costs and fees should be paid in the same manner as if the subpoena had been

issued by the Government.

      IT IS THEREFORE ORDERED THAT:

      1. Defendant’s “Motion for Issuance of Subpoena Duces Tecum Pursuant

         to Federal Rule of Criminal Procedures 17(c) &(d)” and “Amended

         Unopposed Motion for Issuance of Subpoena Duces Tecum Pursuant

         to Federal Rule of Criminal Procedures 17(c) & (d)” (Docs. 23 & 24)

         are GRANTED and a subpoena duces tecum shall be issued for the

         recipient named below:

            Harrah’s Cherokee Casino Resort
            Attn: Jeremy Bell, Security Investigator
            777 Casino Drive
            Cherokee, NC 28719
            Tel: (828) 497-8578

      The subpoena shall direct that the following information be produced to

      counsel for Defendant by June 2, 2021, or at a later date as may be

      agreed upon by counsel for Defendant and the producing party:


                                       2
      Any and all documentation relating to Tam Minh
      Tran, specifically but not limited to Security Report
      Number 1912311401 including the tape review and
      players records concerning Tam Minh Tran.
      Additionally, any Harrah’s Cherokee Casino “Caesar
      Rewards” account, security reports, payout reports, or
      lodging information regarding Tam Minh Tran
      generated from December 30, 2019 through December
      31, 2019.

2. Pursuant to Rule 17(d), an investigator/paralegal for the Office of the

   Federal Public Defender may serve the subpoena. To the extent

   process costs and witness fees are generated, they are to be paid in

   the same manner as if the subpoena had been issued by the

   Government.

                              Signed: May 24, 2021




                                 3
